DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June, 2020 have being considered by the examiner, except where lined through.
The information disclosure statements filed on 26 June, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.
In particular, the foreign documents, lined through, are noted to contain an abstract and citation to corresponding documents, but looking at the documents within the IFW, there is merely a cover page without any information required by 37 CFR 1.98(a)(2). Due to this, the documents have not been considered where lined through, and appropriate correction is advised.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) and Species L (figure 13, claims 1-8, 10-13, and 15-18) in the reply filed on 27 August, 2021 is acknowledged.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites, “a cold vapor separator configured to receive a fluid streamfrom the high pressure vapor passage” which should be corrected to - - a cold vapor separator configured to receive a fluid stream from the high pressure vapor passage - -.
Claim 2 recites, “j.	a pre-cooled expansion device configured to received and flash a subcooled high-pressure boiling liquid stream from the pre-cool liquid passage of the heat exchanger” which should be corrected to - - j.	a pre-cooled expansion device configured to receive and flash a subcooled high-pressure boiling liquid stream from the pre-cool liquid passage of the heat exchanger - -.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites numerous limitations of the relative terms “high” and “cold”, which render the claim indefinite as the specification does not make determinate which pressure and/or temperatures are included by the terms. The examiner has taken the recitation of “high” and “cold” as used by Applicant for naming purposes only and does not read any particular pressures 
All dependent claims employing the same relative terminology – i.e., claims 2-8, 10-13, and 15-18 – are indefinite for the same reasoning as that presented above, and further are rejected for their dependency on an indefinite claim.
Claim 2 recites “wherein the heat exchanger further includes a pre-cooled liquid passage configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device and a pre-cooled refrigeration passage; j.	a pre-cooled expansion device configured to received and flash a subcooled high-boiling liquid stream from the pre-cooled liquid passage of the heat exchanger and direct a flashed fluid stream to the pre-cool refrigeration passage of the heat exchanger”, which renders the claim indefinite. It is unclear how the pre-cooled liquid passage is configured to receive liquid from the outlet of the interstage separation device and a pre-cooled refrigeration passage, but then is required to direct a resulting flashed fluid steam to the pre-cooled refrigeration passage of the heat exchanger. The pre-cooled liquid passage cannot receive and discharge fluid to the same pre-cooled refrigeration passage, as it would, thereby, not provide the claimed configuration to receive fluid from at least the liquid outlet of the interstage separation device, as it seemingly is flowing in a circular manner. Looking at figure 13, the pre-cooled liquid stream (328) receives a high-boiling liquid stream from the liquid outlet of the interstage separation device via line 326. This fluid enters into the heat exchanger, along the pre-cooled liquid passage, and is discharged to a flash valve (332), which then provides the resulting stream (324) to the primary refrigeration passage (340) along a portion thereof, such that the portion which the pre-cooled liquid stream, after being flashed within the flash valve (332), is understood to be the pre-cooled refrigeration passage of the paragraph 99 of the specification). From this, the examiner is taking the position that the claim is directed to wherein the heat exchanger further includes a pre-cooled liquid passage configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device.
All dependent claims are rejected for their dependency on an indefinite claim – i.e., claims 3-8 and 10-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HE (CN 202361751 U – provided on the Applicant’s IDS submitted on 26 June, 2020, and therefore, not provided herein, except for an English Machine Translation of the specification which includes paragraph/line number for better understanding of the examiner’s citations), in view of NELSON (US 5,036,671 – published 6 August, 1991), ELION (US 6, 725,688 B2 – published 27 April, 2004).
As to claim 1, HE discloses a system (system shown in figure 4) for cooling a fluid (par. 77, line 724 – purified raw natural gas) with a mixed refrigerant (par. 82, line 785 – par. 83, line 791), comprising:
a)	a heat exchanger (7) featuring a feed cooling passage (see annotated figure 4A) having an inlet configured to receive a fluid feed stream (par. 77, lines 724 – 730) and an outlet through which a cooled fluid product stream exits the feed fluid cooling passage (par77, lines 724-730), said heat exchanger also including a primary refrigeration passage (see annotated figure 4B), a high pressure liquid passage (see annotated figure 4C), a high pressure vapor passage (see annotated figure 4C), a cold separator vapor passage (see annotated figure 4D) and a cold separator liquid passage (see annotated figure 4D);
b)	a mixed refrigeration compression system (par. 73, lines 676-677) including:
	i)	a first stage compressor (see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive fluid from the primary refrigeration passage (par. 83, lines 790-792; see annotated figure 4B);
	ii)	a first stage aftercooler (21) configured to receive compressed fluid from the first stage compressor (par. 83, lines 792-793; see annotated figure 4B);
	iii)	a high pressure accumulator (32) having an inlet (see annotated figure 4C) in fluid communication with the first stage aftercooler (par. 83, lines 793-797), a vapor outlet configured to provide a high pressure vapor stream to the high pressure vapor passage of the heat exchanger (see annotate figure 4C; par. 83, lines 797-798) and a liquid outlet configured to provide a high pressure liquid stream to the high pressure liquid passage of the heat exchanger (see annotated figure 4C; par. 83, lines 799-800);
5) configured to receive a fluid stream from the high pressure vapor passage of the heat exchanger (see annotated figure 4C; par. 84, lines 813-815) and having a cold separator vapor outlet configured to direct vapor to the cold vapor separator passage (see annotated figures 4C-4D; par. 84, lines 815-817) and a cold separator liquid outlet configured to direct liquid to the cold separator liquid passage of the heat exchanger (see annotated figure 4C-4D; par. 84, lines 809-810);
d.	a cold temperature expansion device (43) configured to receive fluid from the cold separator vapor passage of the heat exchanger(see annotated figure 4D; par. 84, lines 817-819), said cold temperature expansion device featuring an outlet in fluid communication with the primary refrigeration passage of the heat exchanger (see annotated figures 4B and 4D);
e.	a cold separator liquid expansion device (42) configured to receive an flash fluid from the cold separator liquid passage of the heat exchanger (see annotated figure 4D; par. 84, lines 809-811) and having a cold separator liquid expansion device outlet (see annotated figure 4D);
g.	said cold separator liquid expansion device outlet is configured so that flashed fluid stream exiting said cold separator liquid expansion device outlet is directed to the primary refrigeration passage (see annotated figure 4B and 4D).
	However, HE does not explicitly disclose a high pressure liquid expansion device configured to receive and flash fluid from the high pressure liquid passage of the heat exchanger and hving a high pressure liquid expansion device outlet, wherein the high pressure liquid expansion device outlet provides a flashed stream to combine with a cold separator liquid expansion device outlet to form a middle temperature refrigerant stream that is directed to the primary refrigeration passage, or a first temperature sensor configured to measure a first temperature of a fluid stream exiting the cold vapor separator and a first fluid controller in 
	First, NELSON is within the field of endeavor provided a system for cooling fluid with a mixed refrigerant (system shown in figure 1). NELSON teaches (figure 1) that a high pressure liquid expansion device (126) is configured to receive and flash fluid from a high pressure liquid passage (col.7, lines 13-24) which is directed back to a primary refrigeration passage (130) through an outlet (downstream side) of the high pressure liquid expansion device, along an intermediate point thereof, is old and well-known. As HE discloses that the cold separator liquid expansion valve outlet is provided to direct the flashed fluid from the cold separator liquid passage back to an intermediate point of the primary refrigeration passage, such that provided both the fluid to be combined to form a middle temperature refrigerant stream directed to at least the downstream portion of the primary refrigerant passage. Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to combine the flashed fluid stream exiting the cold separator with a flashed fluid stream exiting a high pressure expansion device, which receives fluid from the high pressure liquid passage of the heat exchanger, for the purposes of increasing the flexibility of the method of HE by allowing increased cooling capacities to be provided to the warmer sections of the heat exchanger when desired, as providing such expansion and recirculation of each enables additional refrigeration of the heat exchanger.
	Secondly, ELION is within the field of endeavor provided a system for cooling fluid with a mixed refrigerant (system shown in figure 1; abstract, lines 1-19). ELION teaches a control col.9, lines 5-8), and that a fluid controller (such as 63, but there are various fluid controllers, such as 52, 56, 61, 62, and 66) receive information from the temperature sensor (temperature signals of temperature measurement, such as 50, which is supplied to the controller, as evidenced by col.5, lines 11-15) and a predetermined first set point temperature (operator manipulated set points, such as 90) and control a flow rate through a flow valve (such as a flow valve 33) based on the measured first temperature and the predetermined first set point temperature (col5, lines 15-24). The purposes being that the flow rate of the fluid passing through the line containing the valve is controlled to maintain the temperature of the fluid at the desired operator set point (col.5, lines 25-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide HE with a first temperature sensor measures a temperature of a fluid stream exiting the cold vapor separator, as ELION teaches that the temperature sensor and flow rate sensors are positioned upstream control valve so as to provide such temperature measurement being along a pathway from an exit of the cold separator to a point just prior to the cold separator liquid expansion device, and to provide the first fluid controller in communication with the temperature sensor and configured to receive a predetermined first set point, such as that taught by ELION to be an operator manipulated set point, so as to control the downstream positioned cold separator liquid expansion valve. In particular, providing such control enables not only control over the at least expansion valve, such as the cold separator liquid expansion valve, but also maintaining the fluid within the line that passes through the expansion valve to be at the operator manipulated set point.



    PNG
    media_image1.png
    842
    1260
    media_image1.png
    Greyscale

Annotated Figure 4A

    PNG
    media_image2.png
    842
    1273
    media_image2.png
    Greyscale

Annotated Figure 4B

    PNG
    media_image3.png
    957
    1300
    media_image3.png
    Greyscale

Annotated Figure 4C

    PNG
    media_image4.png
    842
    1281
    media_image4.png
    Greyscale

Annotated Figure 4D
As to claim 2, HE, as modified, further discloses wherein the mixed refrigerant compression system further includes:
iv)	an interstage separation device (31) configured to receive cooled fluid from the first stage aftercooler (see annotated figure 4C; par. 83, lines 791-793), said interstage separation device including a vapor outlet and a liquid outlet (see annotated figure 4C; par. 83, lines 793-794 and par. 84, lines 804-805);
v)	a second stage compressor (see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive a vapor stream from the vapor outlet of the interstage separation device (see annotated figure 4C;par. 83, lines 793-795);
vi)	a second stage aftercooler (22) having an inlet configured to receive a compressed vapor stream from the second stage compressor (see annotated figure 4C; par. 83, lines 795-797) and an outlet in fluid communication with the inlet of the high pressure accumulator (see annotated figure 4C; par. 83, lines 795-797);
and wherein the heat exchanger further includes a pre-cool liquid passage (see annotated figure 4C) configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device (see annotated figure 4C);
and further comprising:
j.	a pre-cool expansion device (41) configured to receive and flash a subcooled high –boiling liquid stream from the pre-cooled liquid passage of the heat exchanger (par. 84, lines 804-809) and direct a flashed fluid stream to a pre-cool refrigeration passage of the heat exchanger (see annotated figure 4C; par. 84, lines 804-809).

As to claim 3, HE, as modified, further discloses wherein the primary refrigeration passage includes the pre-cool refrigeration passage (see annotated figure 4C, in view of annotated figure 4A).

As to claim 4, HE, as modified, previously taught wherein valves may be configured to be controlled via flow rate sensors and temperature sensors ( see rejection of claim 1), but does not further, as presently modified, disclose the required control recited in claim 4.
However, ELION, further teaches wherein a flow sensor (sensor which measures 65) detects a flow rate entering a valve (47), and another flow sensor (sensor which measures 60b) which is upstream another valve (46) are in communication with a controller (66) which is configure to control the valve (47) based on flow rates measured by each of the flow sensors (col.4, lines 35-51), so as to provide that it is old and well-known to those having ordinary skill 41 of HE) and the cold temperature expansion device (43 of HE), in communication with a controller, such as  a pre-cool expansion device control, so as to control the pre-cool expansion device based on the flow rates of the fluid upstream the pre-cool expansion device and the cold temperature expansion device, for the purposes of at least maximizing utilization of the available power to drive the compressors, such as those of HE at the first and second stages, of the refrigeration cycle, because of the control of the flow rates of expansion valves at various locations of the mixed refrigeration system (col.3, lines 11-16).

As to claim 6, HE, as modified, previously taught wherein valves may be configured to be controlled via flow rate sensors and temperature sensors ( see rejection of claim 1) positioned upstream of such valves, such that the cold temperature expansion device would be provided with a cold temperature sensor (such as a sensor similar to which outputs signal 50 of ELION, but upstream of the valve, 46), to a cold temperature controller (such as a temperature controller which receives signals from the measured temperature, like 52 of ELION, associated with the valve, 46, e.g., 61 receives further temperature information), which is then, as previously taught, used to control the cold temperature expansion valve (col.4, lines  33-35). Again, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide HE with such temperature sensor and controller associated with the cold temperature flow sensor, as ELION teaches that the temperature sensor and flow rate sensors are positioned upstream control valve so as to control the downstream positioned cold separator liquid expansion valve. In particular, providing such control enables not only control col.3, lines 11-16).

As to claim 12, HE, as previously modified, taught a control method of the mixed refrigeration system, which includes a control scheme which includes a temperature sensor and flow rate sensor suitably measuring upstream flow control valves (col.9, lines 5-8), and that a fluid controller (such as 63, but there are various fluid controllers, such as 52, 56, 61, 62, and 66) receive information from the temperature sensor (temperature signals of temperature measurement, such as 50, which is supplied to the controller, as evidenced by col.5, lines 11-15) and controls a flow rate through a flow valve (such as a flow valve 33) based on the measured first temperature (col5, lines 15-24), at least. The purposes being that the flow rate of the fluid passing through the line containing the valve is controlled to maintain the temperature of the fluid at the desired operator set point (col.5, lines 25-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide HE with a first temperature sensor measures a temperature of a fluid stream exiting the cold vapor separator, as ELION teaches that the temperature sensor and flow rate sensors are positioned upstream control valve so as to provide such temperature measurement being along a pathway from an exit of the cold separator to a point just prior to the cold separator liquid expansion device, and to provide the first fluid controller in communication with the temperature 

As to claim 15, HE, as modified, previously provided wherein the cold separator liquid expansion device is controllable (see rejection of claim 12, at least), such that the combination would yield that HE, as modified, is further capable of providing ethylene or thane being sequestered or released from the cold vapor separator based on such control. 

Allowable Subject Matter
Claims 5, 7-8, 10-11, 13, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/5/2021